Case 6:19-cv-01531-PGB-GJK Document1 Filed 08/16/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ZAKIA BROWN, On behalf of herself and others
similarly situated
CASE NO.:
Plaintiff,
FLSA COLLECTIVE ACTION
V.

SEDGWICK CLAIMS MANAGEMENT
SERVICES INC., a Foreign for Profit Corporation,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COME NOW Plaintiff, ZAKIA BROWN (“Plaintiff”), on behalf of herself, and other
similarly situated employees, by and through their undersigned counsel, and sue Defendant,
SEDGWICK CLAIMS MANAGEMENT SERVICES INC. (“Defendant” or “Sedgwick”’), and in
support state as follows:

Jurisdiction and Venue

 

1. This is an action for damages by Plaintiff, on behalf of herself and other similarly
situated employees, against their employer and/or former employer for violations of the Fair Labor
Standards-Act-of1938,29-U.S.G.-§§ 201,-et- seq (“FLSA”). This-Court-has jurisdiction-over
Plaintiff's FLSA claims, pursuant to, 28 U.S.C. § 1331.

2s Venue is proper in this Court pursuant to Rule 1.02(c) of the Local Rules of the
Middle District of Florida. Venue is proper in this District because a substantial part of the events
and omissions giving rise to the claims occurred in this District. At all times material to Plaintiffs
claims, Defendant has conducted substantial, continuous, and systematic commercial activities in

this District.
Case 6:19-cv-01531-PGB-GJK Document1 Filed 08/16/19 Page 2 of 6 PagelD 2

Parties and Factual Allegations

3, This is an action for violations of the FLSA brought by Plaintiff, and on behalf of,
current and former employees of Defendant, as well as other similarly situated employees.

4. Plaintiff, ZAKIA BROWN has been employed by Defendant from on or around
August 1, 2017, through on or around October 2018, was paid hourly, and processed disability
claims during the relevant period for this instant action.

5. Plaintiff was an employee of Defendant as defined by 29 U.S.C. § 203(e).

6. Plaintiff was not exempt under any exemption pursuant to 29 U.S.C. § 213.

7. Defendant is a Foreign for Profit Corporation, operating a business located, among
other locations, in Orange and Seminole Counties, Florida. Defendant also operates businesses
that employ the Covered Employees in other states which include, but are not limited to, Arizona,
Arkansas, California, Connecticut, Georgia, Hawaii, Illinois, Indiana, Kansas, Minnesota,
Missouri, Nevada, New York, North Carolina, Ohio, Pennsylvania, Tennessee, Texas, Utah, and
West Virginia.

8. Defendant is an enterprise engaged in interstate commerce with annual gross
business of $500,000.00 or more.

9. Defendant is an employer of Plaintiff as defined by 29 U.S.C. § 203(d).

10. As used in this pleading, the term “Class” and “Covered positions” refers to all
current, former, and future hourly (non-exempt) employees who process and/or processed
disability claims, and/or any employee who performed substantially the same work as Plaintiff;
and who was and/or is employed during the relevant time for this instant action, including any time

during which the statute of limitation was or may have been tolled or suspended.
Case 6:19-cv-01531-PGB-GJK Document1 Filed 08/16/19 Page 3 of 6 PagelD 3

11. At all relevant times Defendant directly, or through its agents or other persons,
employed Plaintiff and/or other Covered Employees, and exercised control over the wages, hours,
and working conditions of Plaintiff and other Covered Employees.

12. On a frequent basis throughout Plaintiff's employment with Defendant, Plaintiff
worked in excess of forty (40) hours per week but was not compensated for all hours worked in
excess of forty (40) hours at a rate not less than one-and-one-half times their regular rate of pay.

13. At all relevant times Plaintiff worked in excess of forty (40) hours per week,
Defendant was aware of, and suffered or permitted the same.

14. Defendant employs hundreds or thousands of similarly situated employees
throughout the United States now and during all relevant time periods.

I. Other employees who worked for Defendant throughout the United States, and who
are members of the class as defined herein, were subjected to the same and/or similar policies and
practices and have sustained similar losses in compensation.

16. At all relevant times Plaintiff and Covered Employees are, and have been, similarly
situated. Plaintiff had substantially similar job requirements and pay provisions, and have been
subjected to Defendant’s common policies, programs, practices, procedures, protocols, routines,
and rules, including (1) willfully failing and refusing to pay them at the legally required one-and-
one-half rate for work in excess of forty (40) hours per week; and, (2) willfully failing to keep
records required by the FLSA. The claims of Plaintiff stated herein are essentially the same as
those of the other potential Plaintiffs.

Li. Plaintiff sustained damages from Defendant’s failure to pay overtime

compensation.
Case 6:19-cv-01531-PGB-GJK Document 1 Filed 08/16/19 Page 4 of 6 PagelD 4

17. Plaintiff sustained damages from Defendant’s failure to pay overtime
compensation.

18. _—— Plaintiff retained LYTLE & BARSZCZ to represent them in this matter and has
agreed to pay said firm attorneys’ fees and costs for its services.

COUNT I
Violation of the Overtime Provisions
of the Fair Labor Standards Act

19. Plaintiff repeats and incorporates by reference each and every allegation set forth
in Paragraphs | through 18 above, as if fully set forth herein.

20. During the relevant statutory period, Plaintiff and other similarly situated
employees regularly worked in excess of forty (40) hours per week.

21. Defendant failed to pay Plaintiff the required overtime rate, one-and-one-half times
their regular rate, for all hours worked in excess of forty (40) hours per week.

22. Defendant willfully failed to keep proper records of all hours worked by Plaintiff
as required by 29 U.S.C. § 211(c), even though Plaintiff is and/or was entitled to overtime
compensation.

23. Defendant’s failure to pay the required overtime rate was willful and/or the result
of a common policy or plan that Plaintiff and all similarly situated employees were subjected to,
which resulted in Plaintiff and similarly situated employees not being paid one-and-one-half times
their regular rate for all hours worked in excess of forty (40) hours per week.

24. Due to Defendant’s willful violation of the FLSA a three (3) year statute of
limitation applies.

25. Asa result of Defendant’s violations of the FLSA, Plaintiff and other similarly

situated employees have suffered damages.
Case 6:19-cv-01531-PGB-GJK Document1 Filed 08/16/19 Page 5 of 6 PagelD 5

26.

Plaintiff retained LYTLE & BARSZCZ to represent them in this matter and have

agreed to pay said firm attorneys’ fees for its services.

WHEREFORE Plaintiff, on behalf of herself and other similarly situated employees,

demand judgment against Defendant for the following:

A.

B.

Certification of this action as a collective action brought pursuant to 29 U.S.C. § 216(b);
Designation of Plaintiff as representative of this FLSA Collective Action;

That the Plaintiff be allowed to give notice of this collective action, or that this Court
issue such notice at the earliest possible time; to all past and present similarly situated
employees employed by Defendant at any time during the three (3) year period
immediately preceding the filing of this suit, through and including the date of this
Court's issuance of the Court Supervised Notice;

That all past and present members of the Class be informed of the nature of
this collective action, and similarly situated employee's right to join this lawsuit if they
believe that they were or are misclassified as an exempt employee;

Equitable tolling of the statute of limitations for all potential opt in Plaintiffs from the
date of filing this Complaint until the expiration of the deadline for filing consent to
sue forms pursuant to 29 U.S.C. § 216(b);

That the Court enjoin Defendant pursuant to 29 U.S.C. § 217 of the FLSA from
withholding future payment of overtime compensation owed to members of the Class;
Unpaid overtime proven to be due and owing;

An additional amount equal to unpaid overtime proven to be due and owing in
liquidated damages;

Pre- and post-judgment interest as allowed by law;
Case 6:19-cv-01531-PGB-GJK Document1 Filed 08/16/19 Page 6 of 6 PagelD 6

J. Attorneys’ fees and costs; and

K. Such other relief as the Court finds just and equitable.
DEMAND FOR JURY TRIAL

Plaintiff demand a jury trial on all issues so triable.

Respectfully submitted this 16" day of August 2019.

wey

Ma Lytle, Esq. J
Flo Bar No. 0007950
David V. Barszcz, Esq.
Florida Bar No. 0750581
LYTLE & BARSZCZ, P.A.
543 N. Wymore Road, Ste. 103
Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle@Iblaw.attorney

dbarszcz@lblaw.attorney
Counsel for Plaintiff

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on August 16, 2019, the foregoing was electronically filed with

the Clerk of Court by using the CM/ECF system.

 
